 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Leslie E. Orman,                                   No. CV-19-04756-PHX-DWL
10                  Petitioner,                         ORDER
11   v.
12   Central Loan Administration & Reporting,
     et al.,
13
                    Respondents.
14
15          Pending before the Court is Jeremy Claridge’s motion for reconsideration. (Doc.
16   44.) Claridge formerly served as Petitioner Leslie Orman’s counsel in the above-captioned
17   case. He now seeks reconsideration of the Court’s December 16, 2019 order awarding fees
18   to Central Loan Administration & Reporting (“Cenlar”) and CitiMortgage Inc. (“Citi”)
19   (collectively, “Respondents”). (Doc. 39.) Specifically, Claridge seeks to alter his share of
20   Respondents’ fees from 10% of Respondents’ costs to a flat $1,000 contribution. (Doc. 44
21   at 3.) For the following reasons, the Court will grant the motion in part and deny it in part.
22          The factual and procedural background of this case is detailed in the Court’s
23   previous order. (Doc. 39.) In a nutshell, Orman sought confirmation of a $10.3 million
24   arbitration award that was based on a legally nonexistent contract. Because the arbitration
25   “agreement” had never been agreed to, the Court vacated the award. (Id. at 8-9.) The
26   Court also determined that Orman’s motion to confirm had been filed in bad faith. (Id. at
27   9-13.) As such, the Court found that sanctions were appropriate. (Id.) In the Court’s view,
28   both Claridge and Orman were responsible, but Claridge’s actions were the result of poor
 1   decision-making, rather than spite.     (Id.)   Accordingly, the Court allocated 10% of
 2   Respondents’ costs to Claridge and the remaining 90% to Orman. (Id.)
 3          Claridge now seeks reconsideration of the allocation of costs. (Doc. 44 at 3.)
 4   Pursuant to LRCiv. 7.2(g), Claridge asks that, rather than 10% of Respondents’ costs, the
 5   Court impose a specific dollar amount—$1,000—against him.
 6          Under LRCiv. 7.2, the Court may grant a motion for reconsideration if (1) “[t]here
 7   are material differences in fact or law from that presented to the Court” that the moving
 8   party could not have known at the time of the Court’s decision; (2) “[t]here are new material
 9   facts that happened after the Court’s decision”; (3) there was a change in law after the
10   Court’s decision; or (4) the moving party makes a “convincing showing that the Court
11   failed to consider material facts presented to the Court.” Honeywell Int’l, Inc. v. Western
12   Support Group, 2013 WL 2369919, *1-2 (D. Ariz. 2013)
13          Setting aside that the motion is untimely (LRCiv. 7.2(g) sets a 14-day deadline),
14   Claridge’s motion fails on the merits. The motion explains how Claridge’s representation
15   of Orman came to pass, provides some insight into Claridge’s home life, and apologizes to
16   the Court for Claridge’s role in this proceeding. The apology is noted, but it does not fall
17   within any of the four grounds listed above. Claridge has pointed to a single “new” fact—
18   the hourly rate charged by Respondents’ attorneys. (Doc. 44 at 1.) But that fact is
19   immaterial to whether sanctions should have been imposed. In the end, the basis for
20   Claridge’s suggested change in the allocation of costs largely comes down to his
21   preference—he would rather pay a flat fee than continue to participate in the resolution of
22   the fee process. (Doc. 44 at 3.)
23          Claridge also asserts that arguing the reasonableness of Respondents’ attorneys’
24   fees is a task that falls to Orman and Orman alone. (Id. at 3.) That is incorrect. When
25   sanctions are imposed, the Court reviews the submitted fee statements and determines for
26   itself what is reasonable. Edwards v. Vemma Nutrition, 2019 WL 5684192, *12-14 (D.
27   Ariz. 2019). To assist in that endeavor, both Claridge and Orman, pursuant to the Court’s
28   order, may object to the reasonableness of Respondents’ fees. (Doc. 39 at 13-14.) In other


                                                 -2-
 1   words, Claridge is just as much subject to the duties of a sanctioned party as Orman. The
 2   full range of objections, including inability to pay, remains available to him. See, e.g.,
 3   Vemma, 2019 WL 5684192 at *13-14, *15-16. See also Gaskell v. Weir, 10 F.3d 626, 629
 4   (9th Cir. 1993) (stating that the sanctioned party has “the burden to produce probative
 5   evidence of his inability to pay sanctions”).
 6          Although it is largely unaddressed in his motion, Claridge also asks for an extension
 7   of time to respond to Respondents’ fee statement. The Court will grant that request.
 8          Accordingly, IT IS ORDERED that:
 9          (1)    To the extent Claridge’s motion (Doc. 44) is a motion for reconsideration,
10   that motion is denied; and
11          (2)    To the extent Claridge seeks an extension of time, his request is granted.
12   Claridge’s objections to Respondents’ fee statement are now due by January 21, 2020.
13   For the sake of simplicity, the Court will also extend Orman’s due date to the same day.
14          Dated this 7th day of January, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
